                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


SHERRI SMITH                                                         CIVIL ACTION

VERSUS                                                               NO. 17-6620

JCC FULTON DEVELOPMENT, LLC                                          SECTION: M (2)
d/b/a HARRAH’S HOTEL, et al.


                                     ORDER & REASONS

       This litigation involves a slip and fall accident. Plaintiff Sherri Smith (“Smith”) filed this

action in the Civil District Court, Parish of Orleans, State of Louisiana alleging that, on June 16,

2016, she was injured when she slipped and fell in water in her hotel room at Harrah’s New

Orleans Hotel.1 Smith named as defendants: JCC Fulton Development, LLC; Harrah’s New

Orleans Management Company; Jazz Casino Company, LLC; and, Mergeco Harrah’s New

Orleans Management Company, LLC (collectively, “Defendants”).2 Defendants removed the

action to the United States District Court for the Eastern District of Louisiana alleging diversity

subject-matter jurisdiction under 28 U.S.C. § 1332.3

       Thereafter, the Court ordered the parties to demonstrate that the amount in controversy

was more than $75,000.00.4       Defendants submitted a memorandum outlining the extent of

Smith’s injuries, which could potentially include nine herniated discs.5 Smith submitted an MRI

report which demonstrates multiple issues with her back.6            After reviewing the parties’

submissions, the Court was satisfied that there is potentially more than $75,000.00 in

controversy.7


       1
         R. Doc. 1-1 at 1-2.
       2
         Id.
       3
         R. Docs. 1 at 2.
       4
         R. Doc. 5.
       5
         R. Docs. 7 & 8.
       6
         R. Doc. 8-1.
       7
         R. Doc. 46.
       On February 23, 2018, the Court granted Smith’s unopposed motion for leave to file her

First Supplemental and Amending Petition for Damages.8 Smith’s amended complaint adds

Bernhard MMC, LLC (“Bernhard”) as a defendant, alleging that Bernhard is “a Louisiana

limited liability company, authorized to do, and doing business, in the Parish of Orleans, State of

Louisiana.”9

       After the case was transferred to this Section, the Court determined that Bernhard’s

citizenship is not clear from the pleadings, and the existence of federal jurisdiction is in question,

because the Fifth Circuit has held that the citizenship of an LLC “is determined by the

citizenship of all its members.” Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079-80 (5th

Cir. 2008). Smith’s amended complaint contains no allegations regarding Bernhard’s members

or their citizenship.10 Thus, the Court issued an order requiring the parties to submit a response

sufficiently alleging the identity of all the members of Bernhard and the state of citizenship of

each member as of the date of the filing of the amended complaint.11

       Bernhard responded that its sole member is Bernhard Services, LLC which is “a

Delaware Limited Liability Company.”12 Because Bernhard did not provide any information on

the members of Bernhard Services, LLC, the Court ordered Bernhard to file a response

sufficiently alleging the identity of the members of Bernhard Services, LLC, until the citizenship

of Bernhard is properly traced to corporations or individuals.13 Bernhard filed a second response

in which it demonstrates that it is a citizen of Louisiana for the purposes of diversity subject-




       8
         R. Docs. 21.
       9
         R. Doc. 22 at 1.
       10
          Id.
       11
          R. Doc. 46.
       12
          R. Doc. 48 at 1.
       13
          R. Doc. 51.
                                                  2
matter jurisdiction.14 Because Smith and Bernhard are both Louisiana citizens, this Court lacks

diversity subject-matter jurisdiction.

       After the Court requested information regarding Bernhard’s citizenship, the other

defendants filed a motion to vacate the Court’s order granting Smith’s unopposed motion to file

the amended complaint.15 They argue that the order should be vacated because the Court failed

to consider the factors set forth in Hensgens v. Deere & Co., 833 F.2d 1179 (5th Cir. 1987), prior

to allowing the addition of a potentially non-diverse party.16 Smith’s motion for leave to file the

amended complaint was unopposed, so it was not made apparent to the Court at the time that the

weighing of the Hensgens factors was warranted. Indeed, this Court had to twice order the

parties to ascertain and allege Bernhard’s citizenship for purposes of evaluating whether

diversity subject-matter jurisdiction is lacking. Therefore, the motion to vacate is DENIED.

       Accordingly, IT IS ORDERED that this matter is remanded to the Civil District Court,

Parish of Orleans, State of Louisiana.



       New Orleans, Louisiana, this 5th day of November 2018.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




       14
          R. Doc. 53.
       15
          R. Doc. 50.
       16
          R. Doc. 50-1 at 1-2.
                                                3
